Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   September 06, 2017

The Court of Appeals hereby passes the following order:

A18A0190. STEPHEN M. CROOK v. THE STATE.

      We granted Stephen M. Crook’s application for discretionary appeal from the
trial court’s order denying his motion to modify his sentence.                    See Case No.
A17D0158. Our order, which was entered on November 22, 2016, informed Crook
that he had ten days to file a notice of appeal in the trial court. See OCGA § 5-6-35
(g) (“Within ten days after an order is issued granting the appeal, the applicant, to
secure a review of the issues, shall file a notice of appeal as provided by law.”); see
also Riley v. State, 280 Ga. 267 (626 SE2d 116) (2006). The tenth day after entry of
our order granting Crook’s application fell on Friday, December 2, 2016. Crook,
however, did not file his notice of appeal until Monday, December 5, 2016. The timely
filing of a notice of appeal is an absolute requirement to confer jurisdiction upon this
Court. Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Because
Crook’s notice of appeal was not timely filed, this appeal is hereby DISMISSED for
lack of jurisdiction. See Riley, supra.

                                          Court of Appeals of the State of Georgia
                                                   Atlanta,____________________
                                                              09/06/2017
                                                  I certif y that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                                , Clerk.